Citation Nr: 0017557	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-03 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for hypertension.  

3.  What disability evaluation is warranted for bursitis of 
the left hip since April 1, 1997?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran's final report of separation reflects that he 
retired after having served on active duty from March 1989 to 
March 1997, and that he had over twelve years of prior active 
service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By 
rating action in April 1997, the RO denied entitlement to 
service connection for hypertension and flat feet as existing 
prior to service and not aggravated therein.  The RO also 
granted service connection for bursitis of the left hip and 
initially assigned it a noncompensable disability rating.  
The disability rating for bursitis of the left hip was later 
increase to 10 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There was an increase in severity of the veteran's 
preexisting bilateral pes planus during service which cannot 
be considered to be a natural progression of the disorder.

3.  There was an increase in severity of the veteran's 
preexisting hypertension during service which cannot be 
considered to be a natural progression of the disorder.

4.  The veteran's bursitis of the left hip is manifested by 
subjective complaints of constant pain without evidence of 
significant functional impairment or objective findings of 
significant impairment of the range of motion of the hip. 


CONCLUSIONS OF LAW

1.  While the veteran's bilateral pes planus clearly and 
unmistakably preexisted his military service, service 
connection is in order as the preexisting bilateral pes 
planus was aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5107 (West 1991); 38 C.F.R. § 3.306 (1999).

2.  While the veteran's hypertension clearly and unmistakably 
preexisted his military service, service connection is in 
order as the preexisting hypertension disorder was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 
(West 1991); 38 C.F.R. § 3.306 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for bursitis of the left hip have not been met or 
approximated. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes 5019, 5251, 5252, 5253 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented for 
service connection for additional disabilities.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Also, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board also is 
satisfied that the VA has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991).  

Pes Planus

Asymptomatic pes planus was reported on the veteran's 
entrance medical examination of December 1976.  When 
evaluated in October 1987 for bilateral foot pain, x-rays of 
the feet were negative.  His bilateral pes planus was 
described as  moderate and symptomatic when the veteran was 
casted for orthotic devices. in February 1988.  The left foot 
was worse than the right and he also had a hyperpronation of 
the left ankle.  When he was evaluated for fitness training 
in March 1989, it was noted, inter alia, that he had flat 
feet, but he could participate in physical training.  

The veteran's feet were evaluated as normal, and the veteran 
expressed no foot complaints, on the retirement medical 
examination in September 1996.  

On examination by the VA in February 1997, longstanding 
bilateral moderate pes planus was reported.  There were no 
apparent calluses on the soles of the feet.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. § 1111.

Pes planus was noted on the entrance medical examination.  
Thus, the presumption of soundness at induction is rebutted 
and the only question for consideration is whether the 
disorder was aggravated in service.  

A preexisting injury or disease will be considered to have 
been aggravated during active service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The veteran's pes planus was noted, but described as being 
asymptomatic on the  entrance examination in December 1976.  
By February 1988, his pes planus was described as moderate 
and symptomatic when he was seen in a podiatry clinic.  The 
condition was apparently severe enough to require that his 
feet be casted for orthotic devices.  In March 1989, it was 
again reported that the veteran had flat feet, although he 
was able to participate in physical training.  The veteran's 
feet were described as normal on the retirement medical 
examination in September 1996, but he had expressed no foot 
complaints, and a normal finding at that time would simply be 
inconsistent with the established presence of the disorder 
since prior to service.  Furthermore, on examination by the 
VA in February 1997, longstanding bilateral moderate pes 
planus was noted.  

It is the judgment of the Board that the veteran's 
preexisting pes planus increased in severity from being 
asymptomatic on service entrance to moderate in degree later 
in service, and clearly symptomatic, to the extent that 
orthotic devices were required. Bilateral longstanding 
moderate pes planus was manifested on examination by VA in 
February 1997.  In the absence of and medical evidence 
suggesting that the increase in severity of the disorder 
during service was due solely to the natural progress of the 
condition, a grant of service connection for bilateral pes 
planus is warranted based on the objective evidence reported 
herein.  

Service Connection for Hypertension

The veteran's blood pressure was 148/88 on the service 
entrance examination in December 1976.  In the Report of 
Medical History section of the examination report, it was 
noted that the veteran had hypertension which was not being 
treated at that time.  There is no medical evidence 
reflecting that any treatment was required for hypertension 
prior to service.  

The service medical records are replete with entries 
regarding the initiation of treatment with medication during 
service for the veteran's hypertension.  Despite the 
treatment, the veteran's blood pressure was 145/104 in 
January 1990 and 154/100 in March 1990.  The veteran's blood 
pressure was 140/94 and 122/88 on the retirement examination 
in September 1996.  The pertinent diagnosis was hypertension 
on medications, not considered disabling.  Blood pressure 
readings of 130/90, 130/90, and 140/100 were recorded on VA 
examination in February 1997, while the veteran was sitting, 
recumbent, and standing, respectively.  There was a diagnosis 
of hypertension controlled by medication.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

It is the judgment of the Board that the facts of this case 
warrant a grant of service connection for hypertension on the 
basis of aggravation of the disability, even though it 
clearly preexisted the veteran's active service.  

The objective evidence establishes that there was an increase 
in severity of the preexisting hypertension because it did 
not require treatment prior to service, but even with 
treatment with medication years into the veteran's service 
the veteran's blood pressure readings manifested elevated 
levels as recorded above.  Hypertension requiring medication 
was diagnosed on the veteran's retirement examination in 
September 1996 and on examination by VA in February 1997.  

In the Board's judgment, the evidence of record does 
establish that there was an aggravation of the veteran's 
preexisting hypertension during his active military service.  
Accordingly, it follows that entitlement to service 
connection for hypertension is established.  

Rating for Bursitis of the Left Hip

A Physical Evaluation Board report of August 1996 reflects 
that the veteran had left hip greater trochanteric bursitis 
for which he had undergone physical therapy and treatment 
with nonsteroidal anti-inflammatories over the past two years 
with continued symptoms.  There was tenderness to palpation 
at the left greater trochanter.  Hip range of motion on the 
left was equal to that on the right with 120 degrees of 
flexion, extension to neutral, abduction to 60 degrees with 
some pain at the extreme, and adduction to 30 degrees without 
difficulty.  

When the veteran was examined by VA in March 1998, he 
reported nearly constant pain in his left hip with occasional 
weakness and stiffness in the mornings.  He denied any 
swelling, heat or redness, instability, or giving way.  He 
had some fatigability or lack of stamina of the left hip as 
compared to the right one.  He denied any significant periods 
of flare up, but repeated that he has nearly constant pain 
without significant fluctuation.  The veteran did not use any 
crutches, braces, cane, or corrective shoes.  He denied any 
surgery or injections.  He denied any dislocation of the left 
hip.  Regarding limitation on activities, the veteran 
reported, since his departure from the military, he was no 
longer able to do the heavy mechanic work he had done in the 
past.  He reported doing maintenance work, which did not 
involve any heavy work.  

On physical examination of the left hip the veteran was able 
to flex to approximately 110 degrees and extend to 0 degrees.  
Abduction of the hip was performed to approximately 30 
degrees.  There was no significant crepitance or abnormality 
noted to the hip itself.  The neurological and vascular 
status of the hip, appeared to be intact.  The left hip was 
described as normal on examination and X-rays were negative 
for degenerative joint disease.  

The veteran is seeking a higher rating from the original 
assignment of a disability rating, effective April 1,1997.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
at 126.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 
Vet.App. at 58.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251, an evaluation 
of 10 percent is warranted where extension of the thigh is 
limited to 5 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent 
evaluation is warranted where flexion of the thigh is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 percent 
evaluation is warranted for limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affected leg, or 
for limitation of adduction of the thigh, cannot cross legs.  
A 20 percent evaluation is warranted for limitation of 
abduction of the thigh where motion is lost beyond 10 
degrees.  

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees.  
38 C.F.R. § 4.71a, Plate II.  

The veteran's bursitis of the left hip is currently evaluated 
as 10 percent disabling under Diagnostic Code 5019-5252.  

Bursitis is rated under Code 5019 by use of the standards for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under the Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Since the veteran is currently rated at 10 percent, 
Diagnostic Codes 5251 and 5253 (as it pertains to limitation 
of adduction), would not afford the veteran a basis for an 
increased evaluation.  As the veteran does not have thigh 
flexion limited to 30 degrees or abduction lost beyond 10 
degrees, a 20 percent rating is also not in order under 
Diagnostic Code 5252 or Diagnostic Code 5253, as it pertains 
to limitation of abduction.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, but concludes that the veteran's reports of 
constant pain, occasional weakness and stiffness in the 
morning but without any significant fluctuation or flare up 
of symptoms, and self reported interference with heavy work 
activity, are not sufficient to justify an increase in the 
evaluation of this disorder based solely on demonstrable pain 
on motion, fatigue after moderate use, loss of power, 
impairment, incoordination, and tenderness.  It is apparent 
that the 10 percent rating has been assigned by the RO 
primarily because of the constant pain reported by the 
veteran, inasmuch as the examination findings do not 
demonstrate significant functional impairment of the left 
hip.  

Based on an overview of the entire record, the Board finds 
that the RO properly construed the record when it assigned a 
10 percent disability evaluation effective from the veteran's 
initial eligibility following service, April 1, 1997.  
Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for bursitis of the left hip is not currently, 
and was not previously warranted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.7.  

The Board further agrees with the RO's determination that a 
higher rating was not appropriate under 38 C.F.R. § 3.321(b).  
The disability picture as to the veteran's left hip is not so 
unusual or exceptional, considering such factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the usage of the regular rating criteria.  38 
C.F.R. § 3.321(b).  While the record does reflect constant 
complaints of pain by the veteran with respect to his left 
hip, there has been no recent hospitalization for this 
service-connected disability.  In summary, the Board finds 
that the record does not indicate an exceptional or unusual 
disability picture so as to warrant an extraschedular rating.

The Board reiterates that this determination is based not 
only upon the current level of disability pertaining to the 
veteran's left hip disorder, but on the level of disability 
at the time of the veteran's disagreement with the initial 
evaluation assigned to this disability by the RO in April 
1997.  See Fenderson v. West, 12 Vet. App. 112 (1999).  
Should the severity of the disability in the left hip 
increase in the future, the veteran may of course apply for 
an increased rating.  The current evidence does not support 
the assignment of a disability rating in excess of 10 percent 
at any time since April 1, 1977.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  

Entitlement to service connection for hypertension is 
granted.  

No more than a 10 percent disability evaluation is warranted 
for bursitis of the left hip since April 1, 1997.  To this 
extent the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



